DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 12 January 2022 have been entered. Applicant’s amendments have overcome each and every objection to the drawings and specification except where noted below as well as each and every rejection under 35 U.S.C. 112(b) previously set forth in the Office Action mailed 15 October 2021.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0052: 
	“signal basic statistics” should be “basic signal statistics” or similar.
“(e.g., variance or standard deviation…” is missing a closing parenthesis.
“principal component model (PCA)” should be “principal component analysis (PCA)”
Appropriate correction is required.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
In claim 1, line 19:
	“low- frequencies” should be “low-frequencies”.
In claim 11, lines 28-29:
“and the processing module outputs the plurality of classifications” should be “wherein the processing module outputs the plurality of classifications” or similar.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing module in claims 1-4, 8-14, and 21.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “difference between SI and AP signals regarding a residual peaking feature for the non-segmented spectrogram, wherein the residual peaking feature is the peaking feature of the difference between the SI and the AP signals”. There is insufficient clarity in this limitation, 
Claim 11 recites the limitation “difference between SI and AP signals regarding a residual peaking feature for the non-segmented spectrogram, wherein the residual peaking feature is the peaking feature of the difference between the SI and the AP signals”. There is insufficient clarity in this limitation, particularly regarding what is meant by peaking feature, as this does not appear to be a known term in the art.
	Claim 11 also recites the limitation “the processing module outputs the plurality of classifications” in lines 28-29 of the claim. There is insufficient clarity in this limitation. At present, the limitation implies outputting the plurality of classifications at once, which conflicts with the limitation of line 25 which recites “outputting a classification of the swallowing event as one of a plurality of classifications”. The limitation is currently interpreted as referring to the processing module outputting one classification out of the plurality of classifications at a given time based on the meta-features, such that the processing module is capable of outputting any one of the plurality of classifications at a given time. 
Claim 21 recites the limitation “difference between SI and AP signals regarding a residual peaking feature for the non-segmented spectrogram, wherein the residual peaking feature is the peaking feature of the difference between the SI and the AP signals”. There is insufficient clarity in this limitation, particularly regarding what is meant by peaking feature, as this does not appear to be a known term in the art.
	Claim 21 also recites the limitation “adjusting a feeding administered to the patient based on the plurality of classifications” in lines 26-27 of the claim. There is insufficient clarity in this limitation. At present, the limitation implies outputting the plurality of classifications at once, which conflicts with the limitation of line 22-23 which recites “to classify the swallowing event as one of a plurality of 
Claims 2-4, 7-10, 12-20 and 22 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claims 1, 11, and 21, which have been rejected as indefinite. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the 
Claims 1-4 and 7-20 are rejected under 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " processing the axis-specific vibrational data to extract meta-features from the axis-specific vibrational data, one or more of the meta-features associated with an approach selected from the group consisting of (i) sound direction for a non-segmented spectrogram, (ii) difference between SI and AP signals regarding a correlation coefficient between residual and basic signals for a non-segmented spectrogram, wherein the residual signals are the difference between the SI and the AP signals, (iii) difference between SI and AP signals regarding residual peaking feature for a non-segmented spectrogram, wherein the residual peaking feature is the peaking feature of the difference between the SI and the AP signals, (iv) spectral entropy at different bandwidths for a segmented spectrogram, (v) spectral entropy for the spectrogram taken as a difference between low- frequencies and high-frequencies for a segmented spectrogram, (vi) PCA from spectrogram, measuring percentage of variance explained by 1st or 2nd PCA component, either in time or frequency axis for the segmented spectrogram, (vii) texture features from a spectrogram image for specture, and (viii) signal entropy for head and swallow signals, the processing module configured to classify the swallowing event as one of a plurality of classifications based on the meta-features extracted from the axis-specific vibrational data, the plurality of classifications comprising a first classification indicative of normal swallowing and a second classification indicative of possibly impaired swallowing". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “an accelerometer configured to acquire axis-specific vibrational data along an 
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-4 and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims 
	Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the processing module is configured to automatically extract the meta-features from the axis-specific vibrational data.” The claim element of claim 1 of a device for identifying a possible swallowing impairment is recited with a high level of generality (as written, the actions of the processing module may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
	Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein the processing module is configured to automatically use the meta-features extracted from the axis-specific vibrational data to classify the swallowing event.” The claim element of claim 1 of a device for identifying a possible swallowing impairment is recited with a high level of generality (as written, the actions of the processing module may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
	Besides the abstract idea of claim 1, claim 4 recites the limitation “wherein the processing module is configured to compare the meta-features extracted from the axis-specific vibrational data to preset classification criteria to classify the swallowing event.” The claim element of claim 1 of a device for identifying a possible swallowing impairment is recited with a high level of generality (as written, the actions of the processing module may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

	Besides the abstract idea of claim 1, claim 8 recites the limitation “wherein the second classification is indicative of at least one of penetration or aspiration, and the processing module is configured to further classify the swallowing event as a first event indicative of a safe event or a second event indicative of an unsafe event.” The claim element of claim 1 of a device for identifying a possible swallowing impairment is recited with a high level of generality (as written, the actions of the processing module may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
	Besides the abstract idea of claim 1, claim 9 recites the limitation “wherein the processing module is configured to classify multiple successive swallowing events by classifying the data for each of the successive swallowing events as indicative of one of the first classification or the second classification.” The claim element of claim 1 of a device for identifying a possible swallowing impairment is recited with a high level of generality (as written, the actions of the processing module may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
	Besides the abstract idea of claim 1, claim 10 recites the limitation “wherein the processing module displays the plurality of classifications.” The claim element of claim 1 of a device for identifying a possible swallowing impairment is recited with a high level of generality (as written, the actions of the 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " processing the axis-specific vibrational data to extract meta-features from the axis-specific vibrational data, one or more of the meta-features associated with an approach selected from the group consisting of (i) sound direction for a non-segmented spectrogram, (ii) difference between SI and AP signals regarding a correlation coefficient between residual and basic signals for a non-segmented spectrogram, wherein the residual signals are the difference between the SI and the AP signals, (iii) difference between SI and AP signals regarding residual peaking feature for a non-segmented spectrogram, wherein the residual peaking feature is the peaking feature of the difference between the SI and the AP signals, (iv) spectral entropy at different bandwidths for a segmented spectrogram, (v) spectral entropy for the spectrogram taken as a difference between low- frequencies and high-frequencies for a segmented spectrogram, (vi) PCA from spectrogram, measuring percentage of variance explained by 1st or 2nd PCA component, either in time or frequency axis for the segmented spectrogram, (vii) texture features from a spectrogram image for specture, and (viii) signal entropy for head and swallow signals; and outputting a classification of the swallowing event as one of a plurality of classifications based on the meta-features extracted from the axis-specific vibrational data, the plurality of classifications comprising a first classification indicative of normal swallowing and a second classification indicative of possibly impaired swallowing, and the processing module outputs the plurality of classifications". This judicial exception is 
	Claim 11 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations " processing the axis-specific vibrational data to extract meta-features from the axis-specific vibrational data, one or more of the meta-features associated with an approach selected from the group consisting of (i) sound direction for a non-segmented spectrogram, (ii) difference between SI and AP signals regarding a correlation coefficient between residual and basic signals for a non-segmented spectrogram, wherein the residual signals are the difference between the SI and the AP signals, (iii) difference between SI and AP signals regarding residual peaking feature for a non-segmented spectrogram, wherein the residual peaking feature is the peaking feature of the difference between the SI and the AP signals, (iv) spectral entropy at different bandwidths for a segmented spectrogram, (v) spectral entropy for the spectrogram taken as a difference between low- frequencies and high-frequencies for a segmented spectrogram, (vi) PCA from spectrogram, measuring percentage of variance explained by 1st or 2nd PCA component, either in time or frequency axis for the segmented spectrogram, (vii) texture features from a spectrogram image for specture, and (viii) signal entropy for head and swallow signals; and outputting a classification of the swallowing event as one of a plurality of classifications based on the meta-features extracted from the axis-specific vibrational data, the plurality of classifications comprising a first classification indicative of normal swallowing and a second classification indicative of possibly impaired swallowing, and the processing module outputs the plurality of classifications" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.

	In Step 2B, claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.

Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 11, which was rejected under 35 U.S.C. 101 in paragraph 18 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 11, or comprise significantly more than the limitations of claim 11.
Besides the abstract idea of claim 11, claim 12 recites the limitation “wherein the processing module automatically extracts the meta-features from the data.” The claim element of claim 11 of a method for classifying cervical accelerometry data is recited with a high level of generality (as written, the actions of the processing module may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
	Besides the abstract idea of claim 11, claim 13 recites the limitation “wherein the processing module automatically uses the meta-features extracted from the axis-specific vibrational data to classify the swallowing event.” The claim element of claim 11 of a method for classifying cervical accelerometry data is recited with a high level of generality (as written, the actions of the processing module may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
	Besides the abstract idea of claim 11, claim 14 recites the limitation “comprising comparing the meta-features extracted from the axis-specific vibrational data to preset classification criteria to classify the swallowing event on the processing module.” The claim element of claim 11 of a method for classifying cervical accelerometry data is recited with a high level of generality (as written, the actions of 
	Besides the abstract idea of claims 11 and 14, claim 15 recites the limitation “wherein the preset classification criteria are defined for each of swallowing safety and swallowing efficiency.” The claim element of claim 11 of a method for classifying cervical accelerometry data is recited with a high level of generality (as written, the actions of the processing module may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
	Besides the abstract idea of claims 11 and 14-15, claim 16 recites the limitation “wherein the preset classification criteria are defined by features previously extracted and classified from a known training data set.” The claim element of claim 11 of a method for classifying cervical accelerometry data is recited with a high level of generality (as written, the actions of the processing module may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
	Besides the abstract idea of claim 11, claim 17 recites the limitation “wherein the second classification is indicative of at least one of a swallowing safety impairment or a swallowing efficiency impairment.” The claim element of claim 11 of a method for classifying cervical accelerometry data is recited with a high level of generality (as written, the actions of the processing module may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
	Besides the abstract idea of claim 11, claim 18 recites the limitation “wherein the second classification is indicative of at least one of penetration or aspiration, and the method comprises further classifying the swallowing event as a first event indicative of a safe event or a second event indicative of 
	Besides the abstract idea of claim 11, claim 19 recites the limitation “comprising classifying successive swallowing events by classifying the axis-specific vibrational data for each of the successive swallowing events as indicative of one of the first classification or the second classification.” The claim element of claim 11 of a method for classifying cervical accelerometry data is recited with a high level of generality (as written, the actions of the processing module may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
	Besides the abstract idea of claim 11, claim 20 recites the limitation “comprising displaying the plurality of classifications on the processing device.” The claim element of claim 11 of a method for classifying cervical accelerometry data is recited with a high level of generality (as written, the actions of the processing module may be carried out by a person alone or with a generic computer in any undefined manner). As described above, Lee teaches that the use of a processor or computing device may be considered extra-solution activity that is well-understood, routine, or conventional. In this teaching, Lee mentions the usage of a computer or other well-known device which would additionally include a display. This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-4 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20130184538 A1) in view of Sung (US 20140207401 A1), further in view of Merey (WO 2013086615 A1).
Regarding claim 1, Lee teaches a device for identifying a possible swallowing impairment in a candidate during execution of a swallowing event (Paragraph 0014—a device for use in identifying a possible swallowing impairment in a candidate during execution of a swallowing event), the device comprising: an accelerometer (Accelerometer 102, Fig. 1) configured to acquire axis-specific vibrational data along an anterior- posterior (AP) axis and a superior-inferior  (SI) axis of the candidate's throat (superior-inferior axis (S-I) accelerometry signal 104, anterior-posterior axis (A-P) accelerometry signal 106, Fig. 1; Paragraph 0034—a dual-axis cervical accelerometer is attached in a throat area to obtain S-I and A-P axis accelerometry signals during swallowing) the axis-specific vibrational data is representative of the swallowing event (Paragraphs 0014-0015—vibrational data representative of a swallowing event is acquired by the accelerometer); a processing module that is a local or remote computing device operatively coupled to the accelerometer (Paragraph 0037—the accelerometer is distinctly or commonly operatively coupled to a swallowing data processing module…the processing module may be distinctly implemented or may be implemented integrally with the accelerometer…may be coupled to or operated in conjunction with a local or remote computing device; processing module 112, Fig. 1; processing module 200, Fig. 2), the processing module configured for processing the axis-specific data to extract meta-features from the data (Paragraphs 0014—processing module processes the vibrational data to extract one or more features representative of the swallowing event; Step 304 feature extraction for each swallowing event, Fig. 3; step 408 feature extraction for each segmented swallowing event, Fig. 4; step 508 feature extraction for each swallowing event, Fig. 5A-5B), and the processing module configured to classify the swallowing event as one of a plurality of classifications based on the 
However, Lee does not specifically teach the creation of a spectrogram from which some of the features may be extracted. Sung teaches an apparatus for recognizing a user’s motions based on sensor information including extracting and classifying features (Abstract) wherein the sensor may be an accelerometer, and wherein the sensor signal may be transformed into a spectrogram prior to feature extraction (Paragraph 0058—can apply a short-time Fourier transform to the sensor data to generate a spectrogram). It would have been obvious to one having ordinary skill in the art at the time of filing to apply the teaching of Sung to the system of Lee in order to predictably improve the ability of the system to identify possible swallowing impairment by allowing for the extraction of features in a frequency domain rather than only in a time domain.
However, Lee does not specifically teach one or more of the meta-features associated with an approach selected from the group consisting (i) sound direction for a non-segmented spectrogram, (ii) difference between SI and AP signals regarding correlation coefficient between residual and basic signals for a non-segmented spectrogram, wherein the residual signals are the difference between the SI and the AP signals (iii) difference between SI and AP signals regarding residual peaking feature for a non-segmented spectrogram, wherein the residual peaking feature is the peaking feature of the difference between the SI and the AP signals, (iv) spectral entropy at different bandwidths for segmented spectrogram, (v) spectral entropy for the spectrogram taken as a difference between low- frequencies and high-frequencies for segmented spectrogram, (vi) PCA from spectrogram, measuring percentage of 

Regarding claim 3, Lee, Sung, and Merey teach the device of claim 1. Lee additionally teaches wherein the processing module is configured to automatically use the meta-features extracted from the data to classify the swallowing event (Paragraph 0030—features can be automatically classified to identify individual swallowing events as one of a normal event or a possible aspiration event).
Regarding claim 4, Lee, Sung, and Merey teach the device of claim 1. Lee additionally teaches wherein the processing module is configured to compare the meta-features extracted from the data to preset classification criteria to classify the swallowing event (Paragraph 0055—the extraction of features can be compared to preset classification criteria to classify the data as representative of a normal vs. impaired swallow).
Regarding claim 7, Lee, Sung, and Merey teach the device of claim 1. Lee additionally teaches wherein the second classification is indicative of at least one of a swallowing safety impairment or a swallowing efficiency impairment (Paragraph 0055—data can be classified as safe vs. unsafe and/or efficient vs. inefficient).
Regarding claim 8, Lee, Sung, and Merey teach the device of claim 1. Lee additionally teaches wherein the second classification is indicative of at least one of penetration or aspiration (Paragraph 0032—one or more classifiers can be trained to discriminate between signals with penetration-aspiration or normal swallowing safety; Paragraph 0072—the device is configured to output an indication as to potential swallowing safety impairment e.g. healthy swallow vs. possible penetration/aspiration), and the processing module is configured to further classify the swallowing 
Regarding claim 9, Lee, Sung, and Merey teach the device of claim 1. Lee additionally teaches wherein the processing module is configured to classify multiple successive swallowing events by classifying the data for each of the successive swallowing events as indicative of one of the first classification or the second classification (Claim 11—the processing module is configured to classify data in multiple successive swallowing events as indicative of normal or impaired swallowing).
Regarding claim 10, Lee, Sung, and Merey teach the device of claim 1. Lee additionally teaches wherein the processing module displays the classification (Paragraph 0037—the processing module may operate to display raw and/or processed data; Paragraph 0070—a graphical user interface is configured to output messages to demonstrate the classification such as no aspiration detected or aspiration detected).
Regarding claim 11, Lee teaches a method for classifying cervical accelerometry data acquired for a swallowing event to identify a possible swallowing impairment in a candidate (Paragraph 0016—a method for identifying a possible swallowing impairment in a candidate), the method comprising: receiving axis-specific vibrational data for an anterior-posterior (AP) axis and a superior-inferior (SI) axis and representative of the swallowing event (Paragraph 0014—acquire data from an accelerometer representative of the swallowing event; superior-inferior axis (S-I) accelerometry signal 104, anterior-posterior axis (A-P) accelerometry signal 106, Fig. 1; Paragraph 0034—a dual-axis cervical accelerometer is attached in a throat area to obtain S-I and A-P axis accelerometry signals during swallowing), wherein a processing module that is a local or remote computing device operatively coupled to an accelerometer receives the axis-specific vibrational data from the accelerometer (Paragraph 0037—the accelerometer is distinctly or commonly operatively coupled to a swallowing data processing module…the processing module may be distinctly implemented or may be implemented integrally with the accelerometer…may 
However, Lee does not specifically teach one or more of the meta-features associated with an approach selected from the group consisting (i) sound direction for a non-segmented spectrogram, (ii) difference between SI and AP signals regarding correlation coefficient between residual and basic signals for a non-segmented spectrogram, wherein the residual signals are the difference between the SI and the AP signals (iii) difference between SI and AP signals regarding residual peaking feature for a non-segmented spectrogram, wherein the residual peaking feature is the peaking feature of the difference between the SI and the AP signals, (iv) spectral entropy at different bandwidths for segmented spectrogram, (v) spectral entropy for the spectrogram taken as a difference between low- frequencies and high-frequencies for segmented spectrogram, (vi) PCA from spectrogram, measuring percentage of variance explained by 1st or 2nd PCA component, either in time or frequency axis for segmented spectrogram, (vii) texture features from spectrogram image for specture, and (viii) signal entropy for head and swallow signals. Merey teaches methods and devices for identifying dysphagia and classifying swallowing events using accelerometer data (Abstract) wherein accelerometry signals are segmented and features are extracted including (iv) spectral entropy at different bandwidths for segmented spectrogram and (viii) signal entropy for head and swallow signals (Paragraph 0065—for each segment, wherein a segment corresponds to a swallow, features were extracted including entropy rate…and measures of the relative energy and entropy in each wavelet decomposition level…). Merey also teaches PCA from spectrogram, measuring percentage of variance explained by 1st or 2nd PCA component, either in time or frequency axis for segmented spectrogram, as the accelerometer data may be processed using principal component analysis (Paragraph 0043—the acceleration signals corresponding to each identified swallow were pre-processed, segmented, and trimmed prior to feature extraction…feature space dimensionality was reduced via principal component analysis), where the 
Regarding claim 12, Lee, Sung, and Merey teach the method of claim 11. Lee additionally teaches wherein the processing module automatically extracts the meta-features from the data (Paragraph 0015—automatically process data representative of a swallowing event by extracting one or more features).
Regarding claim 13, Lee, Sung, and Merey teach the method of claim 11. Lee additionally teaches wherein the processing module automatically uses the meta-features extracted from the data to classify the swallowing event (Paragraph 0030—features can be automatically classified to identify individual swallowing events as one of a normal event or a possible aspiration event).
Regarding claim 14, Lee, Sung, and Merey teach the method of claim 11. Lee additionally teaches comprising comparing the meta-features extracted from the data to preset classification criteria to classify the swallowing event on the processing module (Paragraph 0055—the extraction of features can be compared to preset classification criteria to classify the data as representative of a normal vs. impaired swallow).

Regarding claim 16, Lee, Sung, and Merey teach the method of claim 11. Lee additionally teaches wherein the preset classification criteria are defined by features previously extracted and classified from a known training data set (Paragraphs 0061 and 0063—a training subroutine is tested over a known training data set to establish reliable classification criteria).
Regarding claim 17, Lee, Sung, and Merey teach the method of claim 11. Lee additionally teaches wherein the second classification is indicative of at least one of a swallowing safety impairment or a swallowing efficiency impairment (Paragraph 0055—data can be classified as safe vs. unsafe and/or efficient vs. inefficient).
Regarding claim 18, Lee, Sung, and Merey teach the method of claim 11. Lee additionally teaches wherein the second classification is indicative of at least one of penetration or aspiration (Paragraph 0032—one or more classifiers can be trained to discriminate between signals with penetration-aspiration or normal swallowing safety; Paragraph 0072—the device is configured to output an indication as to potential swallowing safety impairment e.g. healthy swallow vs. possible penetration/aspiration), and the method comprises further classifying the swallowing event as a first event indicative of a safe event or a second event indicative of an unsafe event (Paragraphs 0040, 0055, and 0063—data can be classified as safe vs. unsafe).
Regarding claim 19, Lee, Sung, and Merey teach the method of claim 11. Lee additionally teaches comprising classifying successive swallowing events by classifying the data for each of the successive swallowing events as indicative of one of the first classification or the second classification 
Regarding claim 20, Lee, Sung, and Merey teach the method of claim 11. Lee additionally teaches comprising displaying the classification on the processing device (Paragraph 0037—the processing module may operate to display raw and/or processed data; Paragraph 0070—a graphical user interface is configured to output messages to demonstrate the classification such as no aspiration detected or aspiration detected).
Claim 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammadi (US 20190038208 A1) in view of Sung (US 20140207401 A1), further in view of Merey.
Regarding claim 21, Mohammadi teaches a method of treating dysphagia in a patient (Paragraph 0092—a method of treating dysphagia), the method comprising: Positioning a sensor externally on the throat of the patient (Paragraph 0093—positioning a sensor externally on the throat of the patient; Sensor 102 positioned on the throat of patient 100, Fig. 2), the sensor acquiring vibrational data representing swallowing activity and associated with an anterior-posterior axis and a superior-inferior axis of the throat (Paragraph 0093—the sensor acquiring vibrational data that represents swallowing activity and associated with at least one axis selected from an anterior-posterior axis and a superior-inferior axis), the sensor operatively connected to a processing module configured to process the axis-specific data to extract meta-features from the data (Paragraph 0093—the sensor is operatively connected to a processing module to process the data; Step 408 dual axis feature extraction, Fig. 3), the processing module configured to classify the swallowing event as one of a plurality of classifications based on the meta-features extracted from the vibrational data (Paragraph 0093—processing module generates an output indicative of a classification of the vibrational data), the plurality of classifications comprising a first classification indicative of normal swallowing and a second classification indicative of possibly impaired swallowing (Paragraph 0013, 0015—classifying the swallowing and non-swallowing 
However, Mohammadi does not specifically teach the creation of a spectrogram from which some of the features may be extracted. Sung teaches an apparatus for recognizing a user’s motions based on sensor information including extracting and classifying features (Abstract) wherein the sensor may be an accelerometer, and wherein the sensor signal may be transformed into a spectrogram prior to feature extraction (Paragraph 0058—can apply a short-time Fourier transform to the sensor data to generate a spectrogram). It would have been obvious to one having ordinary skill in the art at the time of filing to apply the teaching of Sung to the method of Mohammadi in order to predictably improve the ability of the system to identify possible swallowing impairment by allowing for the extraction of features in a frequency domain rather than only in a time domain.
However, Mohammadi does not specifically teach one or more of the meta-features associated with an approach selected from the group consisting (i) sound direction for a non-segmented spectrogram, (ii) difference between SI and AP signals regarding correlation coefficient between residual and basic signals for a non-segmented spectrogram, wherein the residual signals are the difference between the SI and the AP signals (iii) difference between SI and AP signals regarding residual peaking feature for a non-segmented spectrogram, wherein the residual peaking feature is the peaking feature of the difference between the SI and the AP signals, (iv) spectral entropy at different bandwidths for segmented spectrogram, (v) spectral entropy for the spectrogram taken as a difference between low- frequencies and high-frequencies for segmented spectrogram, (vi) PCA from spectrogram, measuring percentage of variance explained by 1st or 2nd PCA component, either in time or frequency axis for segmented spectrogram, (vii) texture features from spectrogram image for specture, and (viii) signal entropy for head and swallow signals. Merey teaches methods and devices for identifying dysphagia and 
Regarding claim 22, Mohammadi, Sung, and Merey teach the method of claim 21. Mohammadi additionally teaches wherein the adjusting of the feeding is selected from the group consisting of: changing a consistency of the feeding, changing a type of food in the feeding, changing a size of a .
Response to Arguments
Applicant’s arguments, see page 14 of applicant's remarks, filed 12 January 202, with respect to the rejections of claims 1, 11, and 21 under 35 U.S.C. 112(b) for omission of essential elements have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112(b) relating to missing elements of claims 1, 11, and 21 have been withdrawn. 
Applicant's arguments filed 12 January 2022 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but they are not persuasive. In particular, while applicant’s amendments have overcome the previously applied rejections under 35 U.S.C. 103, the claimed invention cannot yet be seen to be an improvement over current technology such that the judicial exception is integrated into a practical application, as the claims remain obvious over the current technology in view of the rejections under 35 U.S.C. 103 described above in this office action. Claims 1-4 and 7-20 remain rejected under 35 U.S.C. 101.
Applicant’s arguments, see pages 14-15 of applicant's remarks, filed 12 January 2022, with respect to the rejection(s) of claim(s) 1-4 and 7-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Merey as described above in this action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791